Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the glass must comprise from 5-80% of SiO2, B2O3, or P2O5, however, Claim 8 depends upon Claim 1, which requires the glass be “P2O5-based”. Per [0091] of the instant specification, examples of the P2O5-based optical glass include from 10-70 mass% P2O5. This causes the scope of claim 8 to be unclear, as it is not possible for the glass to be less than 10% P2O5. Appropriate action is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 states the P2O5-based glass of claim 1 must be from 10-70 mass% P2O5, however, according to [0091]-[0092] of the instant specification, in order to be a P2O5-based glass, the P2O5 content must already be within the range of 10-70 mass% P2O5, therefore claim 14 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US20160304390, hereinafter referred to as Mikami).
Regarding claim 1, Mikami discloses an optical glass (see Mikami at the abstract, disclosing an optical glass) having a refractive index (nd) of 1.64 or more (see Mikami at [0102], disclosing the refractive index (nd) of the optical glass according to the present exemplary embodiment is preferably 1.90 or more) wherein the optical glass is a P2O5-based optical glass (see Mikami at Table 1, Composition I, disclosing an example of a glass comprising 23.6 mol% P2O5). 
While Mikami does not explicitly disclose the glass has a P value of 7.0<P value<10.0 or an internal transmittance at 10-mm for 450nm, 550nm, 650nm, and 750nm, these are properties inherent to the composition of the glass, and the glass disclosed at Table 1, composition I of Mikami is sufficiently similar to the instantly claimed glass such that the glass of Mikami must necessarily possess the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2, while Mikami does not explicitly disclose the glass has at least one of the following requirements: the absorbance A450 being in a range of 0.025<A450<1.000, the absorbance A550 being in a range of 0.003<A550<0.500, the absorbance A650 being in a range of 0.003<A650<0.500, and the absorbance A750 being in a range of 0.003<A750<0.500, these are properties inherent to the composition of the glass, and the glass disclosed at Table 1, composition I of Mikami is sufficiently similar to the instantly claimed glass such that the glass of Mikami must necessarily possess the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Mikami discloses the glass comprises at least one heat ray absorption component selected from Cr2O3, NiO, Fe2O3 and Pt (see Mikami at Table 7, sample 1, oxide composition I, disclosing an example of a glass comprising 0.61 ppm Pt). 
Regarding claim 7, Mikami discloses the glass comprises Pt as the heat ray absorption component, wherein a content of Pt in the optical glass is from 0.5 to 10 ppm by mass (see Mikami at Table 7, sample 1, oxide composition I, disclosing an example of a glass comprising 0.61 ppm Pt).
Regarding claim 8, Mikami discloses the optical glass having a matrix composition of a glass constituting the optical glass, the glass matrix comprising, in mass% based on oxides: as a glass forming component, from 5 to 80 mass% of at least one selected from the group consisting of SiO2, B2O3 and P2O5 (see Mikami at Table 1, Composition I, disclosing an example of a glass comprising 23.6 mol% P2O5, which correlates to 20.2 mass% P2O5), as a modifier oxide, 5 to 70 mass% in a total amount of at least one oxide selected from the group consisting of MgO, CaO, SrO, BaO, ZnO, Li2O, Na2O, K2O, Cs2O and Ln2O3 (Ln is at least one selected from the group consisting of Y, La, Gd, Yb and Lu) (see Mikami at Table 1, Composition I, disclosing an example of a glass comprising 22.1 mol% BaO, which correlates to 20.5 mass% BaO), and as an intermediate oxide, 0 to 50 mass% in a total amount of at least one oxide selected from the group consisting of Al2O3, TiO2, ZrO2, WO3, Bi2O3, TeO2, Ta2O5 and Nb2O5 (see Mikami at Table 1, Composition I, disclosing an example of a glass comprising 11.8 mol% TiO2, which correlates to 5.7 mass% TiO2). 
Regarding claim 9, while Mikami does not explicitly disclose the glass has a glass transition temperature (Tg) of from 500 to 700°C  and a coefficient of thermal expansion (a) at 50 to 350°C of from 50 to 150 (x10-7/K), these are properties inherent to the composition of the glass, and the glass disclosed at Table 1, composition I of Mikami is sufficiently similar to the instantly claimed glass such that the glass of Mikami must necessarily possess the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, while Mikami does not explicitly disclose the glass has a plate shape and a thickness of 0.1 to 2 mm, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 11, while Mikami does not explicitly disclose one main surface with an area of 8 cm2 or more, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 12, while Mikami does disclose the glass has a plate shape (see Mikami at the Abstract, disclosing a flat plate of said optical glass), Mikami does not explicitly disclose the plate having a thickness of 0.01 to 2mm per claim 10. However, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 13, Mikami discloses the glass comprises an antireflection film on a surface of the optical glass (see Mikami at [0215], disclosing an optical functional face of the manufactured optical element may be coated with an anti-reflection film). 
Regarding claim 14, Mikami discloses the glass comprises from 10 to 70 mass% P2O5 (see Mikami at Table 1, Composition I, disclosing an example of a glass comprising 23.6 mol% P2O5, which correlates to 20.2 mass% P2O5). 
Allowable Subject Matter
Claims 5, 15-20 are allowed.                                                  
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731